—Appeal from a judgment of Ontario County Court (Henry, Jr., J.), entered June 15, 2001, convicting defendant upon his plea of guilty of conspiracy in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that County Court erred in accepting his guilty plea. “The record shows that defendant was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences” (People v Alfieri, 201 AD2d 935, 935, lv denied 83 NY2d 908). We have considered defendant’s remaining contention and conclude that it lacks merit (see People v Russ, 292 AD2d 862). Present—Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.